Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims
This action is in reply to the communication filed on 3/3/2022.
Claims 1, 10 and 18 have been amended.
Claims 8-9, 16-17 and 20 have been canceled.
Claims 1, 2-7, 10-15 and 18-19 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 3/3/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
Applicant argues that “The claims do not correspond to fundamental economic practices or principles. The Applicant submits that, to one of ordinary skill in the art at the time of the invention, to be datamining with artificial intelligence engine operated by a supercomputer in communication with the Internet server. For at least these recitations, the claims are not directed to fundamental economic practices or principles.  Accordingly, applicant submits that the claims are directed to eligible subject matter (page 2/7)”.
Applicant argues that “The pending claims provide a solution that allows the offering of incentives determined by use of an artificial intelligence engine operated by a supercomputer in communication with the Internet server.  This unconventional use of an artificial intelligence engine operated by a supercomputer in communication with the Internet server allows for the technical advantages associated of providing offers to consumers without the associated disadvantages and without requiring each merchant to devote computer resources to determine when, how, and what type of incentive to offer to potential consumers. Applicant submits that likewise to the claims considered in DDR Holdings, the application claims specify interactions to "yield a desired result- a result that overrides the routine and conventional sequence of events," and are thus similarly allowable. For at least these recitations, the claims provide a practical application and correspond to eligible subject matter (page 3/7)”.
Applicant argues that “neither the prior art nor the prosecution record of the present application presents any evidence that such ordered combination of limitation is conventional.   For at least these additional reasons, the claims are directed to eligible subject matter (page 5/7)” . 
With regard to claims 1, 10 and 18 rejection under 35 U.S.C. § 112, Second Paragraph for allegedly being indefinite: 
Applicant has amended  claims 1, 10 and 18.  therefore, the claim rejection of claims 1, 10 and 18 under 35 U.S.C. § 112, Second Paragraph is withdrawn.
With regard to claim 5 rejection under 35 U.S.C. § 112, second paragraph for allegedly being indefinite:
Claim 5 rejection under 35 U.S.C. § 112, second paragraph for allegedly being indefinite, The claim rejection of claim 5 under 35 U.S.C. § 112, second paragraph is withdrawn.
With regard to claims 9 and 17 were rejected under 35 U.S.C. § 112, Fourth Paragraph for allegedly being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends:
Applicant has canceled the claims.  Therefore, the claim rejection of claims 9 and 17 under 35 U.S.C. § 112, Fourth Paragraph is withdrawn. 
With regard to claims 1, 10 and 18 rejection under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Applicant’s amendment fails to clarify the claimed function of  “ means plus function” within the specification and/ or provide where the specification teaches the combination of hardware/software of the claimed “means plus function”.   Therefore, the claim rejection of claims 1, 10 and 18, under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is maintained.
With regard to claims 1-20 Rejection under 35 U.S.C. §103 (a):
Applicant’s arguments are considered, but they are moot based on new ground of rejection.


Claim Objections

Claim 5 is objected to because of the following informalities:  
Claim 5 recites the limitation of: wherein the artificial intelligence engine identifies patterns of behavior by merchants and the customers so as to predict ...;     Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2-7, 10-15 and 18-19 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-20 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim 1 recites the abstract idea of:  incenting registered customer to conduct a transaction with a registered merchant.  As best understood by the Examiner, the limitations that set forth this abstract idea are: "datamining transaction data between merchants and customers  …”; “determining from the identified patterns of behavior ....”; “ determining from identified data in the transaction data, each of one ....”; “ sending an offer during the predetermined time frame to a logical address corresponding to the customer profile of each... “;.  Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2A Prong 2: The additional elements “Internet server, loyalty system, an artificial intelligence engine, , API , supercomputer and quantum computing”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   
Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (“Internet server, loyalty system, an artificial intelligence engine, , API , supercomputer and quantum computing”) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-7 do not add significantly more. 
The dependent claims 2-7 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 10-15, 18-19 suffer from substantially the same deficiencies as outlined with respect to claims 1-7 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application the limitations of claims 1-2, 10-11 and 18-19 of : “means for receiving, at the Internet server from one or more merchant transaction ...”; means for datamining, with one or more artificial intelligence engines, the transaction data between merchants and customers to identify ...; “ means for datamining is a supercomputer enabled: ....”; means for determining from the identified patterns of behavior ....”; means for determining, from identifying data ....”; and means for sending an offer ....” (claims 1, 10 and 18);    means for sending to a logical address corresponding to an electronic device associated with the customer profile rendering information to enhance a rendering ... (claims 2, 11 and 19) ; are  limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2-7, 10-15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tietzen et al, US Pub No: 2015/0220958 A1 in view of Faith et al, US Pub No: 2010/0280880 A in view of Lim et al, US Pub No: 2014/0229251 A1 in view of Moskowitz, US Pub No: 2015/0193770 A1.

 Claims 1, 10 and 18 :
Tietzen discloses: 
receiving, at the Internet server from one or more merchant transaction computers, transaction data relating to a plurality of transactions conducted by a plurality of customers with merchants (see at least paragraphs 89, 95 and 106); paragraph 89 ( enable creation or generation of incentives for a loyalty program provided by a loyalty system, wherein the loyalty program provides the incentives to cardholders (e.g. customers, members) in connection with transactions between the cardholders and one or more merchants associated with the loyalty system);
determining, from identifying data in the transaction data, each of one or more affinities associated with: a customer profile of the determined said customers; and a merchant profile of the determined said merchants (see at least paragraphs 84-85, 93-98;  paragraph 85 (for merchants based on data mining and analysis of cardholder or member data collected by card issuers, for example. Systems and methods described herein may provide incentive performance indicators for merchants to discover trends in performance and monitor the impact of incentives);
wherein an offer is from each of the determined said merchants to each of a determined customers to conduct a transaction in exchange for a determined said merchant making a donation to at least one said determined affinity that matches the respective customer profiles of the determined said merchants and the determined said customers (see at least the abstract, paragraphs 84, 93-98, 101, 223 and 264; Paragraph 101 (provide donations as an incentive or as part of incentive to an organization selected by the cardholder, merchant, card issuer, and the like. The pooled results of multiple incentives may provide community donations or "social network fundraising". The tile interface may be updated in real time and may track where members of a cardholder's social network are transacting, the types of incentives they are receiving, and, optionally, the community donations impact that results); 
means for datamining is a computer enabled: for computing by way of exposed application program interfaces (APIs) that enables the loyalty system to make calls to a system; and with one or more said artificial intelligence engines to assist the loyalty system in datamining operations (see at least paragraph 19 (a transaction processing system comprising: a communication interface for communicating with a transaction initiating device; and at least one processor. The at least one processor is configured to: receive transaction data associated with a transaction between a customer and a merchant; upon or concurrently with clearing the transaction, determine a membership classification for the transaction; and generate signals for accruing an interchange fee based on the membership classification and the transaction data; Paragraph 85 (recommend incentives for merchants based on data mining and analysis of cardholder or member data collected by card issuers, for example) and 
wherein the artificial intelligence engine: employs a data learning methodology selected from the group consisting of: a Hidden Markov Model methodology; a probabilistic graphical model methodology; a Bayesian network methodology created by a structure search using a Bayesian model score; an approximation linear classifiers methodology; a neural network methodology; and a fuzzy logic methodology (see at least paragraph 244 ( rules may be processed using conventional artificial intelligence techniques. For example, recommendation engine 32 may include a rules engine that implements a conventional artificial  neural network or fuzzy logic to determine when the criteria of rules are met);
Tietzen does not specifically disclose, but Faith however discloses:
datamining, with an artificial intelligence engine, transaction data between merchants and customers to identify patterns of behavior by the merchants and by the customers that are precursors, within a predetermined threshold of probability, to transactions between the merchants and the customers; 
determining from the identified patterns of behavior by one or more said customers, and by one or more said merchants, who will be, within a predetermined threshold of probability, conforming to at least one such identified pattern of behavior within a predetermined time frame;
 See at least paragraphs 65-76 and 87; ( Paragraph 70 (the time window is determined from when the pattern shows a likelihood above a threshold value. In another embodiment, the desired time window may be when the transaction is likely, but too likely (e.g. medium likely), because if there is a very high likelihood then an incentive may not be needed. Also, one may not want the likelihood to be too low as then the incentive may have a small chance of being used. In these and other embodiments, the duration of the time window can be variable (i.e. no predetermined) duration. For instance, the duration of the time window can be based on the likelihood values (e.g. the times when the likelihood rises above and falls below the threshold);
determining, from identifying data in the transaction data, each of one or more affinities associated with: a customer profile (i.e.an account)  of the determined said customers; and a merchant profile (i.e. an account) of the determined said merchants (see at least paragraphs  43, 56, 73-74); Paragraph 74 ( a type of incentive to encourage a transaction is determined. The incentive may, for example, be for a specific merchant, a specific type of merchant (e.g. using an MCC code), or a specific product (or service) at any merchant. The categories for the incentive can be determined from the specific patterns where a transaction was found to be likely. In one embodiment, incentives can also be determined based on inventory levels, which also can be predicted from patterns of affinity groups. In another embodiment, the incentive is valid only during the predicted time window); and 
sending an offer during the predetermined time frame to a logical address corresponding to the customer profile (i.e. an account) of each determined said customer (see at least paragraphs 43, 56, 73-74); Paragraph 74 (a type of incentive to encourage a transaction is determined. The incentive may, for example, be for a specific merchant, a specific type of merchant (e.g. using an MCC code), or a specific product (or service) at any merchant. The categories for the incentive can be determined from the specific patterns where a transaction was found to be likely. In one embodiment, incentives can also be determined based on inventory levels, which also can be predicted from patterns of affinity groups. In another embodiment, the incentive is valid only during the predicted time window;
It would have been obvious to one of ordinary skill in the art at the time of the invention to datamining, with an artificial intelligence engine, transaction data between merchants and customers to identify patterns of behavior by the merchants and by the customers that are precursors, within a predetermined threshold of probability, to transactions between the merchants and the customers and sending an offer during the predetermined time frame as in Faith in the system and method of loyalty programs  of  Tietzen with the motivation of providing improved methods of sending incentives to a consumer, which can increase a return rate on the incentive and reduce overall cost as taught by Faith over that of Tietzen.
The combination of Tietzen/Faith does not specifically disclose, but Lim however discloses:
wherein said datamining includes hourly local weather data for place and time of one or more said transactions (see at least paragraphs 35,37, 40, 43); Paragraph 35 (certain merchants may notice increased demand during a weather condition. Clothiers, for one, may notice that consumers purchase more coats when it is raining. Accordingly, a rule may be established that if it is raining at the geographic location of the user, then certain content is to be delivered in response to a scan or other entry of the visually displayed code. The computer server system 22 may access weather information for the geographic location of the user by accessing or querying any number of weather sites on the Internet, such as WEATHER.COM, or may maintain its own database of prevailing or predicted, local or regional weather conditions for this purpose);
It would have been obvious to one of ordinary skill in the art at the time of the invention to datamining includes hourly local weather data for place and time of one or more said transactions as in Lim, in the system and method of loyalty programs of Tietzen/ Faith with the motivation of presenting dynamic content in response to successive indications, acknowledgements, inputs or scans of a static, unchanging, hardlink symbol or code that is visually displayed to users or consumers at one or more real-world, physical, geographic locations as taught by Lim over that of  Tietzen/Faith over that of.
The combination Of Tietzen/Faith/Lim does not specifically disclose, but Moskowitz however discloses:
a supercomputer enabled: for quantum computing (see at least paragraph 117 ( Quantum computing speeds up the ability to test and discover such data at even greater speeds, and presents unique problems to security systems described in the art. Quantum computing also enables the definition or predetermination of the physical limitations of communicating or securing information. Where difference between binary or digital signal processing and quantum mechanical limits is higher, better security is enabled);
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform transaction using quantum computing as in Moskowitz, in the system and method of dynamic loyalty content programs of Tietzen/ Faith/ Lim  with the motivation of  speeds up the ability to test and discover such data at even greater speeds, and presents unique problems to security systems as taught by Moskowitz over that of  Tietzen/Faith/ Lim over that of.

Claims 2, 11 and 19:
The combination of Tietzen/Faith/Lim/ Moskowitz discloses the limitations as shown above.
Tietzen further discloses:
wherein: the steps further comprise  sending to a logical address corresponding to an electronic device associated with the customer profile rendering information to enhance a rendering of a requested web page on the electronic device; and the rendering information includes a visual identifier associated with the at least one said determined affinity that matches the respective customer profiles of the determined said merchants and the determined said customers (see at least paragraphs 84, 93-98, 101, 223, 264 and 337- 338); Paragraph (Tier 3: Merchants have all the tier 2 functionality and data access as well as the ability to generate rewards/incentives/discounts for certain cardholder profiles);

 Claims 3, 12, 
The combination of Tietzen/Faith/Lim/ Moskowitz discloses the limitations as shown above.
Tietzen further discloses:
wherein the visual identifier is selected from the group consisting of: a symbol of a heart; a colour of the heart; a background of the heart; an outline of the heart; a symbol representing the one said affinity; and a combination of the foregoing (see at least paragraphs 337- 338); Paragraph 338 (Real-time monitor 606 may process the captured images to determine customer characteristics, e.g., brands of clothing worn by the customer, or charitable causes favored the customer based on the presence of emblems or symbols worn by supporters of particular causes (e.g., yellow wristbands for cancer awareness, pink ribbons for breast cancer research, etc);

Claims 4, 13, 
The combination of Tietzen/Faith/Lim/ Moskowitz discloses the limitations as shown above.
Tietzen further discloses:
wherein the offer includes information selected from the group consisting of: an incentive to one said customer corresponding to one said customer profile to conduct a transaction with one said merchant; a question posed to the one said customer regarding a prior transaction with the one said merchant; and a donation to a charity incident to a prior said transaction between the one said customer and the one said merchant (see at least paragraphs 458, 817 and claim 7); Paragraph 817 ( A merchant may create different incentives for different customers, and so on. The incentives may be associated with donations to charities and the attributes may relate to charities. The charities may be recommended based on trends, and customer demographics);

Claims 5-7, 14-15:
The combination of Tietzen/Faith/Lim/ Moskowitz discloses the limitations as shown above.
The combination of Tietzen /Lim/ Moskowitz does not specifically disclose, but Faith however discloses:
wherein the artificial intelligence engine identifies patterns of behavior by the merchants and the customers so as to predict behavior based on a locality and a current local condition (see at least paragraphs 56 and 158-159); Paragraph 158 (A criteria can be if an incentive (e.g. from incentive system 27) is for a transaction that the consumer is known to initiate or is likely to initiate, e.g., based on other transaction patterns. In one aspect, the incentive can be for a second merchant near the merchant for the transaction of the first type. In this manner, a consumer might be likely to use the incentive since the consumer is near or is often near the second merchant. The incentive can be sent as a message to a phone, which can have an advantage of reaching the consumer soon after the dead end transaction occurs and when the consumer's location can be easily known based on the location of the merchant);
wherein: the locality is a geographic locality; and the current local condition includes current local weather in the geographic locality, based gender data for the geographic locality, astronomical data for the geographic locality, lunar data for the geographic locality, disaster data for the geographic locality, sporting event data for the geographic locality, political event data for the geographic locality, or holiday data for the geographic locality, or some combination thereof (see at least paragraphs 54, 56,115,131- 132, 158-159 ); Paragraph 115 ( if an event does not occur often, a recent event (e.g. a last event of that type) can still occur a long time ago in absolute terms. For an upcoming event, the event has not occurred yet, but can be known to occur. For example, the start of a month (or other time period) has a known time of occurrence. As another example, a scheduled event (such as a sporting event or concert) can be used. Data for these scheduled events can be obtained before they occur due to the nature of these events); Paragraph 158 (A criteria can be if an incentive (e.g. from incentive system 27) is for a transaction that the consumer is known to initiate or is likely to initiate, e.g., based on other transaction patterns. In one aspect, the incentive can be for a second merchant near the merchant for the transaction of the first type. In this manner, a consumer might be likely to use the incentive since the consumer is near or is often near the second merchant. The incentive can be sent as a message to a phone, which can have an advantage of reaching the consumer soon after the dead end transaction occurs and when the consumer's location can be easily known based on the location of the merchant);
 wherein: the locality includes a geographic location corresponding to the location of one said merchant; and  139the current local condition is selected from the group consisting of one or more of a venture capital status of the merchant, a stock price status of the merchant, a ranking of a website of the merchant, economic data of the merchant, and a combination of the foregoing (see at least paragraphs 130, 146 and 158); Paragraph 158 (A criteria can be if an incentive (e.g. from incentive system 27) is for a transaction that the consumer is known to initiate or is likely to initiate, e.g., based on other transaction patterns. In one aspect, the incentive can be for a second merchant near the merchant for the transaction of the first type. In this manner, a consumer might be likely to use the incentive since the consumer is near or is often near the second merchant. The incentive can be sent as a message to a phone, which can have an advantage of reaching the consumer soon after the dead end transaction occurs and when the consumer's location can be easily known based on the location of the merchant);
It would have been obvious to one of ordinary skill in the art at the time of the invention to datamining, with an artificial intelligence engine, transaction data between merchants and customers to identify patterns of behavior by the merchants and by the customers that are precursors, within a predetermined threshold of probability, to transactions between the merchants and the customers and sending an offer during the predetermined time frame as in Faith in the system and method of loyalty programs  of  Tietzen with the motivation of providing improved methods of sending incentives to a consumer, which can increase a return rate on the incentive and reduce overall cost as taught by Faith over that of Tietzen/ Lim/  Moskowitz .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al, Us Pat No: 7,028,275 B1, teaches data searching method for quantum circuit design for Grover’s algorithm, involves iterating of qubits using multiple third bit unitary gates and third two-bit quantum phase gates.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682